DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Zerbe (US 20110249718 A1, hereinafter “Zerbe”)
Ware et al. (US 20150089164 A1, hereinafter “Ware”)
Kim (US 6052389 A1, hereinafter “Kim”)
Stark (US 6646953 B1, hereinafter “Stark”)
Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”)
Lee et al. (US 20100027329 A1, hereinafter “Lee”).

Response to Arguments
Applicant’s arguments/remarks filed on12/02/2021 have been fully considered but are moot in view of new ground of rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”) and in view of Lee et al. (US 20100027329 A1, hereinafter “Lee”).
Regarding claims 1, 7 and 9:
Zerbe teaches a communications network (Zerbe [0001]-[0002], figs. 2A, 5, 6, and 7, where Zerbe discloses a network communication between a first device (master device) and a second device (slave device)) comprising:
a plurality of nodes connected to one another via an interconnection medium, the plurality of nodes comprising a plurality of sending nodes  and a destination node (Zerbe [0061]-[0063], figs. 2A, 5 and 6, 7 and 8 where Zerbe discloses at least two nodes transmitting nodes and receiving nodes connected to one another);
(Zerbe [0005], [0015]-[0016], [0042]-[0043], fig. 2, where Zerbe discloses mechanism for synchronizing data-clock transmission between a transmitter (sending node 514) and a receiver (506)), 
at least one store holding phase data relating to an amount of each phase asynchrony and path characteristics between the plurality sending nodes and the destination node (Zerbe [0042]-[0043], [0050] , figs. 5-8, where Zerbe discloses at least one look up table that stores phase offset information for the transmission paths);
the destination node configured to store a table comprising phase values corresponding to each of the plurality of sending nodes for adjusting a sampling phase of a signal received by the destination node from a sending node of the plurality of sending nodes; (Zerbe [0015] figs. 1, 3, 6-7, where Zerbe teaches a phase adjustment mechanism for adjusting phase of the incoming signal using phase stored in a lookup table to facilitate data recovery); and
wherein the frequency synchronizing mechanism synchronizes the plurality of nodes of the communications network and where the at least one store holding phase data relating to an amount of phase asynchrony and path characteristics between a plurality pairs of the nodes, and wherein the frequency synchronization mechanism comprises a reference clock connected to the plurality of nodes in a point to point manner or in a hierarchical manner (Zerbe [0042]-[0043], [0050] , claim 13, figs. 5-8, where Zerbe discloses at least one look up table that stores phase offset information for the transmission paths);
the destination node configured to cache a table comprising phase values corresponding to each of the plurality of the sending nodes for adjusting a sampling phase a sampling phase of a  (Zerbe [0001], [0005], [0015]-[0016], [0029]-[0033], [0042]-[0043], [0050], [0057], [0061]-[0063], figs. 2, 3 and 5-8,  where Zerbe discloses a destination node containing a phase mixer or phase adjusting circuit (324, 524) lookup table (312, 520) for storing/caching phase/offset values counter bank (522) and control logic (318, 518) in the transmitter (sending node 514) configured to control/adjust  the phase of the phase mixer by providing a phase offset such that a phase adjusted-timing reference signal 530, which is used to clock the input data 531 and generate phase-adjusted data 508, thereby introducing the phase offsets between data signal 508 and timing reference signal 528. The tables can be setup such that phase offset can be easily retrieved and used to correct high frequency events at run time during data communication. Furthermore Zerbe teaches the phase offset value can be loaded at power up which is caching since the values loaded in the table would disappear at power down and loaded again at power up ). 
Zerbe fails to explicitly teaches if the plurality of nodes comprising the sending node and the receiving node form a communication network.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to interpret the system as a network or be part of a network since A telecommunications network is a collection of terminal nodes in which links are connected so as to enable telecommunication between the terminals. The transmission links connect the nodes together. The nodes use circuit switching, message switching or packet switching to pass the signal through the correct links and nodes to reach the correct destination terminal. And the system of Zerbe comprises nodes with connection links to enable communication.
(Zerbe [0053]-[0058], figs.  3, 5-7 such as elements 306, 310, 312, 325, 318, 520, 610, 712). Zerbe also teaches that the receiver can perform sampling without the need for clock and data recovery CDR locking phase at the receiver because the clock is transmitted from the sending node to the receiver (Zerbe fig. 7, so the clock can be adjusted and since same clock is used or derive using reference clock, they are frequency synchronized). Furthermore, Ziperovich teaches storing a plurality of phases in memory and perform selection of phase value to start a phase for clock recovery circuit when data is to be receive such that the correct clock phase is used to sample the incoming data and perform recovery using data clock that must be synchronized by performing phase/frequency error estimation and compensation. The system performs recovery of a synchronous clock (Ziperovich col. 1 lines 34-37col. 11 lines 26-33, col. 14 lines 28-35, col. 15 lines 30-38). 
Therefore, taking the teachings of Zerbe and Ziperovich as whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select a phase offset stored in memory to adjust the timing of the sampling of the received signal and synchronize the frequency of the transmitter with the receiver, in order to facilitate recovery without the need to calculate the phase offset on the fly which could be resource intensive and therefore too costly.
The combination of Zerbe and Ziperovich fails to explicitly teach the stored table is cached.
However, caching a table, a value or any data for that matter is well-known in the art since caching can result in rendering the system faster and more efficient when accessing data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to cache the lookup table in the system o Zerbe in view of Ziperovich, in order to speed up access the phase values to make the system faster in correcting for phase change in the receive and or transmit data (Lee [0008], [0065]).
Regarding claims 2 and 8:
Zerbe in view of Ziperovich and in view of Lee teaches wherein each of the phase values is a transmit clock phase used by the destination node when receiving data from a corresponding sending node. (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050]-[0056], figs. 3, 5, 6 and 7).
Regarding claim 3:
Zerbe in view of Ziperovich teaches wherein further comprising a sending node configured to cache a table comprising phase values corresponding to every destination node connected to the network, each of the cached phase values is a transmit clock phase to be used by the sending node when sending data to a corresponding destination (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050]-[0056], figs. 3, 5, 6 and 7).
Regarding claim 10:
Zerbe in view of Ziperovich and in view of Lee teaches wherein when the sending node adjusts its transmit clock phase according to its cache and the destination node adjusts its sampling phase according to its cache, the destination node is phase aligned to incoming data instantaneously. Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, and 7).
Regarding claim 11:
Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7).
Regarding claim 12:
Zerbe in view of Ziperovich and in view of Lee teaches comprising using a calibration process to obtain the stored phase data (Zerbe [0023], [0050]).
Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”), in view of Lee et al. (US 20100027329 A1, hereinafter “Lee”) and in view of Ware et al. (US 20150089164 A1, hereinafter “Ware”).
Regarding claims 4 and 19:
Zerbe in view of Ziperovich and in view of Lee teaches all the limitations of this claim except wherein the frequency synchronization mechanism synchronizes the plurality of nodes of the communications network and where the store holds phase data relating to an amount of phase asynchrony and path characteristics between a plurality of pairs of the plurality of nodes.
 	However, Ware teaches  a memory system with a plurality of communication links wherein  a CA logic formats command packets for transmission over the various CA links, stores calibrated phase values for each link in a register to correct intra-link skew correlated between the ranks, and applies these values to a per-link phase interpolator to generate pertinent transmit timing for the associated link; the transmit timing coupled with per-rank clocks, offset to counteract skew, ideally results in simultaneous arrival and sampling of all three CA links at the addressed memory rank (ware [0068]).
(Ware [0068], figs. 1-5). 
Regarding claim 5:
Zerbe in view of Ziperovich, in view of Lee and in view of Ware teaches wherein the frequency synchronization mechanism comprises one or more of:
a reference clock connected to the plurality of nodes in a point to point manner or in a hierarchical manner; a clock signal transfer process (process (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Ware [0068], figs. 1-5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”), in view of Lee et al. (US 20100027329 A1, hereinafter “Lee”) in view of Ware et al. (US 20150089164 A1, hereinafter “Ware”) and in view of Kim (US 6052389 A1, hereinafter “Kim”).
Regarding claim 6:
Zerbe in view of Ziperovich, in view of Lee and in view of Ware teaches all the limitations of this claim except wherein the medium is configured to switch between different ones of the plurality of nodes in a time slotted manner, such that at each time slot the medium switches the destination nodes off the sending node and onto a different sending node.
However Kim teaches a method for controlling delay between node pairs wherein signal received from multiple cells (sources) are routed using scheduler through a scheduler to (Kim abstract, col. 2 lines 37-57, fig. 3-7).
Therefore, taking the teachings of Zerbe, Ziperovich and Lee as a whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to switch between source nodes as needed in order to avoid error, control timing and/or effect of the communication paths and improve communication.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”), in view of Lee et al. (US 20100027329 A1, hereinafter “Lee”).and in view of Stark (US 6646953 B1, hereinafter “Stark”).
Regarding claim 13:
Although, Zerbe in view of Ziperovich and in view of Lee teaches performing calibration and lookup table to store phase offsets the combination fails to explicitly teach wherein the calibration process comprises transmitting, for each of a plurality of phases, a signal from the sending node to the destination node, and observing a bit error rate of a recovered signal at the destination node, for each of the plurality of phases; and storing the phase associated with a lowest bit error rate.
However, Stark teaches a system for calibrating transmit and receive signal wherein calibration can be triggered and performed based on events such as threshold of a bit error rate or other system error and wherein the phase offsets are stored in registers and used to offset the phase of the transmit signal and received signal (Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8).

Regarding claim 14:
Zerbe in view of Ziperovich, in view of Lee and in view of Stark teaches wherein the calibration process comprises transmitting a signal with a calibration phase from the sending node to the destination node, and performing a free-running clock and data recovery process on the received signal to determine an optimal sampling phase of the clock and data recovery process (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8).
Regarding claim 15:
Zerbe in view of Ziperovich, in view of Lee and in view of Stark teaches wherein the calibration process comprises storing the optimal sampling phase in association with an identifier of the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8 where the phase store is the phase that would allow the sampling for data recovery).
Regard claim 16:
Zerbe in view of Ziperovich, in view of Lee and in view of Stark teaches wherein the calibration process comprises computing an offset between the determined optimal sampling phase and a target phase of the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8).
Regarding claim 17:
Zerbe in view of Ziperovich, in view of Lee and in view of Stark teaches wherein the calibration process comprises computing an offset between the determined optimal sampling phase and a target phase of the destination node and dividing the offset into a transmit phase adjustment and a receive phase adjustment and caching the transmit phase adjustment at the sending node and caching the receive phase adjustment at the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8, wherein the correction can be done at both the receiver and transmitter).
Regarding claim 18:
Zerbe in view of Ziperovich, in view of Lee in view of Stark teaches comprising triggering the calibration process if one or more of the following applies: if a specified time interval has elapsed, if a bit error rate of the recovered data is above a threshold, if a temperature of the destination node has changed, if a request for recalibration has been received from a user or from another node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8) .
Regarding claim 20:
Zerbe in view of Ziperovich, in view of Lee in view of Stark teaches wherein reset the phase at the destination node each time a transmission occurs between a sending node and the destination node (Ziperovich col. Col. 17 lines 9-26; Stark col. 7 lines 51-67, col. 9 lines 31-54).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 7, 2022